Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Frontiers in Microbiology, March 2017, Volume 18, pages 1-11) in view of Nan (Peptides, 35, 2012, pages 239-247), Eldridge (US20130109616 A1) and Braff (J Immunol April 1, 2005, 174 (7) 4271-427).
Luo teaches of a truncated LL-37 mimetic referred to as KE-18 and its inhibitory effects and antibiofilm properties against Candida albicans, Staphylococcus aureus and E. Coli (See abstract).  In particular, Luo teaches that KE-18 comprises the sequence KEFKRIVQRIKDFLRNLV (see Table 1).
The peptide KE-18 differs from the peptide of instant claim 1 in that (i) the amino acid in the second position (the 16th amino acid of SEQ ID NO:1 and LL-37) is not substituted with a lysine and (ii) the peptide is amino acids 15-32 of LL-37 and thus, comprises Leu-Val at the C-terminus.  
	However, Nan teaches both terminal truncated LL-37 peptides wherein the Glu at position 16 (as compared to the full length LL-37) is Lys which increases the overall charge (see Table 1, a1-a2 for example).  Nan further teaches substitution with lysine had greater antibacterial activity then the same fragment without the substitution and greater therapeutic index compared to LL-37 (see Table 2, IG-19, a1, Table 3).
	Eldridge teaches pharmaceutical compositions and methods of treating microbial infections comprising administering modified LL-37 antimicrobial peptides (see claims 50 and 66).  Eldridge teaches LL-37 modified peptides wherein the Glu at position 16 is a lysine (see claim 58 and SEQ ID No:2).  Eldridge teaches that “In the LL-37 doped library sequence Glu-16 and Glu-36 were biased towards Lys, and in the KR-20 doped sequence Glu-36 was biased towards Lys so as to increase the cationic charge of the resultant peptide as it was thought that this would enhance the antimicrobial activity” (See paragraph 0134).  Eldridge teaches that “These data suggest that an increase in the cationic charge of the AMPs (relative to corresponding wild-type sequences) may be useful for enhancing antimicrobial activity, particularly antibacterial activity” (see paragraph 0140).
	Regarding truncation of the Leu-Val at the c-terminus of the KE-18 peptide of Luo, Braff teaches N-terminal and C-terminal truncated LL-37 peptides (see Figure 2, GK-17, EK-20) wherein FLRN is the C-terminal end of the LL-37 peptide (amino acids 31-37 are deleted).  Braff teaches that EK-20 had greater antibacterial activity (against E.Coli and S. aureus, see table II) as compared to LL-37.  

In addition to substituting the Glutamic acid with a lysine residue, it would have been obvious before the effective filing date of the claimed invention to try truncation of the Leu-Val of the LL-37 derived peptide of Luo in view of Nan and Eldridge.  One of ordinary skill in the art would have been motivated to do so to increase antibacterial activity of the peptide.  There is a reasonable expectation of success given that truncation of 31-37 is taught by Braff and Braff teaches that truncation of these amino acids did not negatively impact antibacterial activity and actually improved antibacterial activity against E.Coli.
The resultant peptide of Luo in view of Nan, Eldridge and Braff is SEQ ID NO:1 wherein amino acids 1-14 and 31-37 are truncated and amino acid 16 is a lysine thus meeting the limitations of instant claims 1 and 3 (instant SEQ ID NO:3). 
Regarding the limitations of “wherein the antimicrobial peptide has antimicrobial activity against gram positive bacteria….” in claim 3; “wherein the gram positive bacteria are S. aureus…” (claim 4); wherein the Gram-negative bacteria are Acinetobacter baumannii…” (claim 5); wherein the bacteria having tolerance to antibiotics are Acinetobacter baumannii…(claim 6); “wherein the AMP has low cytotoxicity for cells derived from human” (claim 7); Luo in view of Nan, Eldridge and Braff teach the identical peptide of the instant claims and thus, would inherently have the aforementioned properties.  A compound and its properties are inseparable.  Because the prior art peptide meets the structural requirements of the claimed protein it must possess the same properties.  
Regarding claim 8, the peptide of Luo in view of Nan, Eldridge and Braff has antibacterial activity thus meeting the limitations of an antibiotic (a substance that has antibacterial activity).  Regarding claim 9, Eldridge teaches topical application, application to the skin and body wash thus meeting the limitations of a cosmetic composition comprising the AMP (see paragraph 0096) and the formulations would be capable of being used as a cosmetic composition.
Regarding claim 10, “An Antibiotic food additive comprising the antimicrobial peptide…”, Eldridge teaches pharmaceutical compositions comprising AMPs.  Eldridge further teaches oral administration of the AMP (see paragraph 0086), vehicles such as skim milk (see paragraph 0088) and oral syrups with sweetening agents (see paragraph 0091) thus meeting the limitations of an antibiotic food additive.   Furthermore, regarding the limitations of “An antibiotic animal  feed additive” and “Antibiotic pesticides” (claims 11-12), the peptide of Luo in view of Nan, Eldridge and Braff would be capable of being used as a food additive in animal feed and as a pesticide.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Nevertheless, the compositions of Luo in view Nan, Eldridge and Braff would be capable of being used as an animal feed additive (see paragraph 0038, last two lines) and as a biopesticide.  Regarding claim 13, a bodywash that can be used in hotels or at home (see paragraph 0096 of Eldridge) comprising the AMP meets the limitations of an antibiotic quasi drug comprising the AMP. 
Regarding claims 8-14, It would have been obvious before the effective filing date of the claimed invention to administer the composition of Luo in view of Nan, Eldridge and Braff as an antimicrobial treatment to an animal other than a human for treating/inhibiting bacteria growth and/or infections.  One of ordinary skill in the art would have been motivated to do so given that Luo, Nan, Eldridge and Braff teach inhibition of bacteria and Eldridge specifically teaches using therapeutic amounts of AMPs for treating animals other than humans including non-human mammals (see paragraph 0037, last two lines and claim 66).  There is a reasonable expectation of success given that AMPs derived from LL-37 with the same deletions and substitutions retain antibacterial activity and have potent antibacterial activity as compared to the non-mutated or truncated wild type LL-37 as taught by Luo, Nan, Eldridge and Braff.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654